Case 1:19-cv-01804-CFC-CJB Document 76 Filed 12/01/20 Page 1 of 3 PageID #: 4682




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

 CAREDX, INC.,


                           Plaintiffs

                    v.

 EUROFINS VIRACOR, INC.,


                           Defendant,          Civil Action No. 19-1804-CFC-CJB

                   and

 THE BOARD OF TRUSTEES OF
 THE LELAND STANFORD
 JUNIOR UNIVERSITY


                   Nominal Defendant.




                             MEMORANDUM ORDER

       Pending before me is Defendant Euro fins Viracor Inc.' s Motion for

 Summary Judgment that the Asserted Claims of U.S. Patent No. 8,703,652 are

 Invalid Under 35 U.S.C. § 101 {D.I. 61). In its Concise Statement of Pacts in

 Support of Its Motion for Summary Judgment that the Asserted Claims of U.S.

 Patent No. 8,703,652 are Invalid Under 35 U.S.C. § 101, Eurofins states that

 "[n]either the written description nor the claims of the Patent[] disclose
Case 1:19-cv-01804-CFC-CJB Document 76 Filed 12/01/20 Page 2 of 3 PageID #: 4683




 nonconventional techniques for performing genotyping and/or multiplex I high-

 throughput sequencing, individually or in combination." D.I.63123. In support

 of this statement of fact, Euro fins relies on the written description of the asserted

 patent, the written descriptions of two non-asserted patents (which both share a

 written description with the asserted patent) and the declaration of its expert, Dr.

 John Quackenbush. D.I. 63 1 23 and cited exhibits.

       Plaintiff denies this factual assertion. It states that some of the techniques

 disclosed in the asserted patent were nonconventional. And it cites in support of

 that position, among other things, six scientific articles that discuss the limitations

 and nascent nature of some of the specifically disclosed techniques as well as the

 declaration of its expert, Dr. Brian Van Ness. D.I. 65 1 23 and cited exhibits; see

 also, e.g., D.I. 63-30 at B0325-26, B0331 (a 2008 scientific article describing

 some of the disclosed high-throughput techniques as "new technologies" that are

 "poised to emerge as the dominant genomics technolog[ies]" but cautioning that

 "method development is still in its infancy" and that "[e]fficient data analysis

 pipelines are required for many applications before they become routine"

 (emphasis added)); D.I. 63-18 at B0237-39 (a 2009 scientific article describing the

 transition of the disclosed techniques from basic-research to clinical diagnostics as

 being in the "early stages of development," but noting that the issues of

 "complexity of technical procedures, robustness, accuracy, and cost" are barriers to


                                            11
Case 1:19-cv-01804-CFC-CJB Document 76 Filed 12/01/20 Page 3 of 3 PageID #: 4684




 that transition); D.I. 65-1 at C0524 (a 2020 scientific article stating that "standard

 targeted [multiplex or high-throughput sequencing] is significantly limited by its

 cost, turnaround time[], and level of sensitivity imposed by background noise");

 D.I. 65-1 at C0601 (a 2008 scientific article expressing skepticism that a

 sequencing technique disclosed in the patents would gain regulatory approval for

 diagnostic purposes).

       Because there is a disputed fact that Eurofins has said is material to its

 summary judgment motion, I will deny the motion. See Anderson v. Liberty

 Lobby, Inc., 477 U.S . 242,248 (1986) (holding that summary judgment will not lie

 if there is a genuine dispute about a material fact).

       NOW THEREFORE, at Wilmington this First day of December in 2020, IT

 IS HEREBY ORDERED that Defendant Eurofins Viracor Inc. 's Motion for

 Summary Judgment that the Asserted Claims of U.S. Patent No. 8,703,652 are

 Invalid Under 35 U.S.C. § 101 (D.I. 61) is DENIED.




                                                  UNITED STATES DIST          1' JUDGE




                                            lll
